FILED
                            NOT FOR PUBLICATION                             MAR 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50233

               Plaintiff - Appellee,             D.C. No. 3:06-cr-00097-BTM

  v.
                                                 MEMORANDUM *
JUAN CARLOS VAUGHAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Juan Carlos Vaughan appeals from the 24-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Vaughan contends that his statutory maximum sentence is substantively

unreasonable. This is Vaughan’s fifth supervised release revocation, which reflects

a continued breach of the court’s trust. The sentence is not unreasonable in light of

the totality of the circumstances and the factors set forth in 18 U.S.C. § 3583(e).

See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      In his reply brief, Vaughan raises for the first time the argument that the

district court erred by departing upward from the Guidelines. He forfeited this

argument by failing to raise it in his opening brief, and no exceptions to this rule

apply. See Koerner v. Grigas, 328 F.3d 1039, 1048–49 (9th Cir. 2003).

      AFFIRMED.




                                           2                                    11-50233